DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group I (claims 1-19) in the reply filed on 5/14/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 20-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/14/2021.

Claim Objections
Claims 1 and 17 are objected to because of the following informalities:  Claim 1 is missing a period at the end.  Claim 17 recites “interlocking” in line 2 which appears to mean “interlock”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14, 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swan (US 337,888).
Swan shows a holder (left half of Fig. 1) capable of holding medical instruments comprising a body comprising a first and second surface (front and back of left half of Fig. 1 respectively); a ridge formed along a length of the first surface of the body (3); a wall portion formed along the length of the first surface of the body and extending vertically therefrom (top of Fig. 1 coming out of the page vertically), wherein the wall portion is parallel to and spaced apart from the ridge (Fig. 1); and a plurality of grooves formed in the ridge (4; best seen in Fig. 2).  With respect to claim 2, wherein the holder comprises one of a flexible or semi-flexible material (flexible in order to allow tool to be placed therein and removed).  With respect to claim 3, wherein the second surface is substantially flat (best shown at bottom of Fig. 2).  With respect to claim 4, wherein the wall is disposed at a side most edge of the first surface (top of Fig. 1).  With respect to claim 5, wherein the ridge is disposed substantially along a mid-point of the first surface (Fig. 1).  With respect to claim 6, wherein the ridge and the wall portion extend vertically upward from the first surface and are of substantially the same height (see right side of Fig. 2 when larger tool slots are incorporated).  With respect to claim 7, wherein the plurality of grooves are configured to accept a stem portion of a medical instrument and retain the medical instrument therein in a substantially horizontal position relative to the first surface (as seen in Fig. 1).  With respect to claim 8, wherein a bottom most portion of the plurality of grooves is spaced a distance above the first surface (see Fig. 2, spaced at least by the thickness of the ridge).  With respect to claim 9, wherein the grooves are configured to retain a medical instrument in a horizontal position relative to the first surface such that a mid portion of the medical instrument is supported in one of the grooves while a working end portion of the medical instrument is elevated a distance above the first surface (this would depend on the tool placed in the holder, however the tool has not been positively recited as part of the invention; Swan would be capable of meeting this language if the tool’s working end is not too large), and wherein the retained medical instrument is orientated substantially parallel with the first surface and perpendicular relative to the ridge and the wall portion (Fig. 1-2).  With respect to claim 10, wherein .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Swan.
Swan discloses the device as previously described above, but fails to show the second interlocking structure is aligned with the ridge.
With respect to claim 15, wherein the first one of the one or more interlocking structures and the second one of the one or more interlocking structures are disposed at the first end and the second end of the body respectively, such that they are substantially aligned with the ridge.  The Office takes official notice that adding additional hinges, such as at the center aligned with the ridge is well known in the art for providing additional structural integrity between two hinged components.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NELSON whose telephone number is (571)270-5898.  The examiner can normally be reached on Monday-Friday 7:30am-5:00pm EDT.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, at (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW M NELSON/Primary Examiner, Art Unit 3772